Citation Nr: 0008503	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  97-29 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for residuals of a compression fracture at T-11, T-12 
and L-1 of the thoracolumbar spine with traumatic arthritis 
at L3-4 and L4-5.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions dated in February 1997 
and August 1997 of the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (the RO) which denied the 
veteran's claim of entitlement to an increased evaluation for 
his service-connected thoracolumbar spine disability.  


FINDING OF FACT

The service-connected residuals of a compression fracture at 
T-11, T-12, and L-1 of the thoracolumbar spine with traumatic 
arthritis at L3-4 and L4-5 is principally manifested by 
complaints of back pain from the lower dorsal area to the 
lower lumbar area; severe limitation of motion of the lumbar 
spine; limitation of motion of the dorsal spine; and X-ray 
findings of an old, mild compression deformity of L2 
vertebra; disc space narrowing at L2-3, L4-5 and L5-Sl 
levels; and degenerative changes at the posterior facets at 
L5-Sl.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for residuals of a compression fracture, based upon 
limitation of motion of the lumbar spine, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999). 

2.  The criteria for an additional 10 percent disability 
evaluation for residuals of a compression fracture, based 
upon the findings of a vertebral deformity at L2, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999). 

3.  The criteria for a separate 10 percent disability 
evaluation for residuals of a compression fracture, based 
upon findings of limitation of motion of the dorsal spine, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected thoracolumbar spine disability.  In the 
interest of clarity, after reviewing the applicable law and 
regulations and describing the factual background of this 
issue, the Board will discuss the issue on appeal and render 
a decision.

Pertinent Law and Regulations

Rating criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.   38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Specific schedular criteria

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra, a 60 percent evaluation is assigned for residuals 
of a fractured vertebra, without cord involvement, and with 
abnormal mobility requiring a neck brace (jury mast).  A 100 
percent evaluation is assigned for residuals of a fracture of 
a vertebra with cord involvement, bedridden, or requiring 
long leg braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. 4.71a, Diagnostic Code 5285.

Under Diagnostic Code 5291, limitation of motion of the 
dorsal spine, a 10 percent evaluation is assigned for 
moderate or severe limitation of motion of the dorsal spine.  
38 C.F.R. 4.71a, Diagnostic Code 5291. 

The terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) [citing 
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986).]. 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999). 

Under Diagnostic Code 5293, intervertebral disc disease, 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999). 

Under Diagnostic Code 5295, lumbosacral strain, lumbosacral 
strain with slight subjective symptoms warrants a zero 
percent evaluation, lumbosacral strain with characteristic 
pain on motion warrants a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).   

Factual Background

Service medical records indicate that in March 1967, the 
veteran was in an auto accident and sustained compression 
fractures to T-11, T-12, and L-1.  He was hospitalized for 
approximately a week.  The discharge diagnosis was anterior 
wedge compression fractures of T-11, T-12, and L-1.  

A July 1970 VA examination report reflect a diagnosis of 
chronic lumbar strain.  X-ray examination of the lumbar spine 
and thoracolumbar junction revealed no major abnormalities.  
There were no findings that would account for the low back 
pain.  The fracture at T-11 and T-12 left no significant 
deformities in the corresponding vertebral bodies.  

An August 1970 rating decision established service connection 
for chronic lumbar strain secondary to the previous fracture 
of the thoracolumbar spine and a 10 percent evaluation was 
assigned.  

A November 1975 VA examination report reflects a diagnosis of 
no evidence of chronic lumbar strain, history only, and no 
residuals of fracture at T11, T12, and L1, and irregularity 
of end plate of L2.  A February 1976 rating decision 
characterized the service-connected thoracolumbar spine 
disability as residuals of a fracture of the thoracolumbar 
spine.  A noncompensable disability evaluation was assigned 
effective September 1, 1975.

VA treatment records, dated from January 1994 to April 1994, 
indicate that the veteran had complaints of back pain.  A 
January 1994 X-ray examination of the lumbar spine revealed 
reversed spondylolisthesis of the facet-type at L4-5 and L5-
S1; osteophytic spurring and disc space narrowing at L4-5; 
and mild anterior wedge change at the body of L1.  The 
impression was chronic and perhaps degenerative and/or 
traumatic changes of an uncertain age.  A February 1994 VA 
treatment record indicates that the veteran reported that two 
years prior, his back pain had become intolerable.  The 
impression was chronic low back pain from an old injury.  

A December 1994 rating decision assigned a 10 percent 
evaluation to the residuals of a fracture of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
from January 2, 1994. 

In December 1995, the veteran filed a claim for an increased 
rating for the service-connected thoracolumbar spine 
disability.  

A January 1997 VA examination report indicates that the 
veteran reported that since the injury to the thoracolumbar 
area, he led a normal life with only sporadic disturbances in 
the dorsal-lumbar region.  The veteran reported that for the 
previous year, his back pain was much more frequent and 
intense, to the point of incapacitation; the pain caused the 
veteran to remain in bed for up to a week.  The pain yielded 
to analgesics.  The pain was localized to the lower dorsal 
and lumbar region.  

Examination revealed that the veteran walked without limping.  
Movement of the lumbar spine was complete except for lateral 
left flexion which was painful at the level of the 
paravertebral muscle mass, with slight musculature 
contraction.  X-ray examination revealed that the thoracic 
lumbar spine had good alignment.  There was reduction of the 
intervertebral space decreases at the 8th 9th and 10th 
vertebrae.  Intervertebral arthrosis was evident.  The 
diagnosis was post-traumatic arthrosis of the thoracic spine 
with neurological consequence.  

A March 1997 physical capacities evaluation revealed that the 
veteran was able to flex his lumbar spine to 90 degrees.  He 
was able to laterally flex his lumbar spine to 20 degrees on 
the right and to 10 degrees on the left.  

A March 24, 1998 VA orthopedic examination report indicates 
that the veteran stated that he was in a car accident in 
service.  He was in a brace for six months after the 
accident, and returned to light duty for six months.  He was 
unable to stand for one hour without getting low back pain.  
The veteran reported that by about 1982, he was unable to 
complete FBI training because of low back pain.  About every 
two months, there were periods lasting from two to ten days 
when he could do no physical labor.  By 1994, he was unable 
to do any more lifting on account of having too much trouble 
reaching down.  He was not able to stand longer than ten 
minutes without severe pain.  He had occasional pain in the 
back of the left leg, that lasted one day about once or twice 
a month.  There was no numbness.  

Examination revealed that the veteran experienced pain when 
he turned on the table.  There was no sensory impairment.  
The lower limbs were of good, equal strength proximally and 
distally.  Knee and ankle jerks were 1+ equal.  Tandem gait 
was well performed.  There was straight-leg raising pain on 
both sides at 60-75 degrees hip flexion. Lumbosacral flexion 
was painful at 15 degrees.  The diagnosis was severe 
lumbosacral spondylosis, with moderate root irritation.  

A March 25, 1998 VA orthopedic examination report indicates 
that the veteran reported that over the past four years his 
back has become worse and he could not lift any significant 
weight or walk far without aggravation of the low back pain.  
The veteran reported that his low back pain was central; the 
pain was from the lower most dorsal area to the lower lumbar 
region.  He stated that at times, there was pain that 
extended down the back of the left leg.  Occasionally, he 
noted a spasm in the muscles on the left side of the lower 
back.  He noted no numbness or tingling.  The pain was 
relieved by rest and over the counter pain medication.

Examination revealed that the veteran stood steady and 
straight, with no tendency to lean forwards or backwards and 
no list to either side.  There were the usual cervical, 
dorsal and lumbar anterior posterior curvatures.  The veteran 
walked with a steady, even heel-to-toe gait.  Range of motion 
of the thoracolumbar spine was flexion to 30 degrees (normal 
was to 90 degrees); extension to 10 degrees (normal was to 15 
degrees); right bending to 15 degrees (normal was to 20 
degrees); and left bending was to 15 degrees (normal was to 
20 degrees).  The veteran was able to bend forward so the 
fingertips reach 10 inches from the floor with minimal 
reverse of the lumbar curve.  In all motions of the lumbar 
spine, there was stiffness through the lumbar area.  There 
was no observed complaint of pain to palpation over the 
dorsal portion of the back nor any tenderness over the lumbar 
portion of the back.  The veteran readily came to a sitting 
position on the examination table.  Lower extremity 
observations in a sitting position revealed straight-leg 
raising to 60 degrees each side.  Lasegue's test negative 
each side.  The veteran moved readily to a recumbent position 
face up on the examination table.  Examination of the lower 
extremities reveals no complaint of pain to palpation or 
other abnormality about the hips, thighs, knees, legs, ankles 
or feet.  The diagnosis was status post compression fractures 
of the dorsal lumbar spine.

The examiner indicated that the objective findings which 
support the diagnosis included the presence of stiffness and 
limited mobility in the dorsal lumbar portion of the spine.  
The examiner stated that the accompanying symptoms were 
consistent with old compression fractures of the dorsal 
lumbar spine which now probably were exhibiting signs of 
degenerative arthritis.  

A March 1998 X-ray examination report indicates that the 
impression was an old, mild compression deformity of L2; disc 
space narrowing at L2-3, L4-5 and L5-Sl levels; very slight 
retrolisthesis of L4 upon L5; prominent degenerative changes 
of the posterior facets at L5-Sl, left greater than right; 
and a suggestion of spondylolisthesis on the left at L5-S1.

A May 1998 rating decision assigned a 40 percent evaluation 
to the residuals of a compression fracture at T-11, T-12, and 
L-1 of the thoracolumbar spine with traumatic arthritis at 
L3-4 and L4-5.    

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for residuals of a 
compression fracture at T-11, T-12, and L-1 of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Since the claim of entitlement to an increased evaluation for 
service-connected residuals of a compression fracture at T-
11, T-12, and L-1 of the thoracolumbar spine with traumatic 
arthritis at L3-4 and L4-5 is well grounded, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been provided with three VA examinations, in March 1997 
and March 1998, and a full opportunity to present evidence 
and argument in support of this claim.  There is no 
indication that any evidence which would be significant to an 
informed decision in this case have not been obtained.  The 
Board therefore finds that all facts that are relevant to 
this issue have been properly developed and there is no need 
to remand this case for additional evidentiary or procedural 
development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

In this case, the RO rated the veteran's service-connected 
residuals of a compression fracture at T-11, T-12, and L-1 of 
the thoracolumbar spine with traumatic arthritis at L3-4 and 
L4-5 under Diagnostic Code 5292, based upon the findings of 
severe limitation of motion of the lumbar spine.    

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The veteran is already receiving a 40 percent evaluation 
under Diagnostic Code 5292 for severe limitation of motion of 
the lumbar spine.  This is the maximum benefit available 
under Diagnostic Code 5292.  See 38 C.F.R. § 471a, Diagnostic 
Code 5292.   

The veteran's thoracolumbar spine disability may also be 
rated under Diagnostic Code 5003, degenerative arthritis, 
since there is X-ray evidence of degenerative changes of the 
posterior facets at L5-S1.  Under Diagnostic Code 5003, 
degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  As discussed in the detail above, the veteran is 
already assigned a 40 percent disability evaluation, which is 
the highest schedular rating, under Diagnostic Code 5292.  
Consequently, a higher disability evaluation is not warranted 
under Diagnostic Code 5003.  

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  See 
Butts, supra.  The service-connected thoracolumbar spine 
disability may also be rated under the provisions of 
Diagnostic Code 5285, residuals of a fracture of a vertebra.  
In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of 40 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5285.  The 
examination reports, which have been described in detail 
above, have been carefully reviewed.  There is no indication 
in the record of spinal cord involvement.  The veteran is not 
required to wear a neck brace and he does not have abnormal 
mobility.  

However, the Board finds that an additional 10 percent is 
warranted under Diagnostic Code 5285 for demonstrable 
deformity of vertebral body.  A March 1998 X-ray examination 
detected an old, mild compression deformity of L2.  Although 
the service medical records indicate that L1 was fractured in 
the March 1967 automobile accident, there is no evidence of 
record pertaining to any post-service injury.  The Board 
concludes that the evidence establishes a demonstrable 
deformity of the vertebral body related to the service-
connected disability.  Accordingly, an additional 10 percent 
rating is warranted under Diagnostic Code 5285. 

The Board has examined all other diagnostic codes pertinent 
to disabilities of the dorsal and lumbar spine.  Ankylosis of 
the lumbar or dorsal spine have not been demonstrated.  
Consequently, Diagnostic Codes 5286, 5288, or 5289 are not 
for application.  The medical evidence of record shows that 
lumbar strain has been diagnosed in the past.  The veteran's 
back disability may be rated under the provisions of 
Diagnostic Code 5295, lumbosacral strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  However, a higher disability 
evaluation is not warranted under Diagnostic Code 5295, since 
the highest scheduler rating under that code is 40 percent.  

The veteran's thoracolumbar spine disability may arguably 
also be rated under the provisions of Diagnostic Code 5293, 
intervertebral disc syndrome.  In applying the law to the 
existing facts, the Board finds that a disability in excess 
of 40 percent is not warranted under Diagnostic Code 5293.  
The evidence shows that the veteran has moderate root 
irritation.  There is no evidence of pronounced 
intervertebral disc disease with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  Indeed, there is no 
evidence of sciatic neuropathy.  Thus, the Board finds that a 
disability evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 5293.  38 C.F.R. 4.71a, 
Diagnostic Code 5293. 

The Board finds that the veteran's lumbar spine disability is 
more consistent with the application of Diagnostic Codes 5285 
and 5292, since the veteran's disability is manifested 
principally by X-ray findings of degenerative joint disease 
of the lumbar spine and limitation of motion of the spine.  
Therefore, Diagnostic Codes 5285 and 5292 are most 
appropriate.  

For the reasons and bases expressed below, the Board also 
finds that a separate rating is appropriate under Diagnostic 
Code 5291, limitation of the dorsal spine, since there are 
medical findings of limited mobility and pain of the dorsal 
spine as well as of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291. 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25 (1999); see Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262. 

The Board finds that a 10 percent evaluation is warranted 
under the provisions of Diagnostic Code 5291.  The medical 
evidence of record establishes that the veteran has limited 
mobility of the dorsal spine with pain.  The Board finds that 
this symptomatology is distinct and separate from the 
limitation of motion of the lumbar spine and deformity of the 
L-2 vertebra.  

As was discussed in detail above, a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  A separate 10 percent evaluation 
is now assigned for a vertebral deformity of L-2.  The 
limitation of motion of the dorsal spine is not contemplated 
under Diagnostic Codes 5292 and 5285.  Thus, evaluation of 
this symptomatology under Diagnostic Code 5291, in addition 
to evaluation under Diagnostic Codes 5285 and 5292, would not 
constitute pyramiding, because the veteran is being 
compensated for different manifestations.  See 38 C.F.R. §  
4.25; see also Esteban, 6 Vet. App. at 261-62.  

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1999) may provide a basis for an 
increased evaluation for service-connected thoracolumbar 
spine disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 were 
not subsumed into the diagnostic codes under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1999), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
40 percent evaluation for limitation of motion of the lumbar 
spine under Diagnostic Code 5292, which is the maximum 
allowable rating.  The veteran is also receiving the maximum 
allowable rating under Diagnostic Code 5291, for limitation 
of motion of the dorsal spine.  Accordingly, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are 
not for consideration.  See Johnston, 10 Vet. App. at 85.  

In summary, a disability evaluation in excess of 40 percent 
is not warranted for the service-connected residuals of a 
compression fracture at T-11, T-12, and L-1 of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
under the provisions of Diagnostic Code 5292, for the reasons 
and bases described above.  An additional 10 percent 
evaluation is warranted for the service-connected residuals 
of a compression fracture at T-11, T-12, and L-1 of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
under Diagnostic Code 5285, based upon the findings of a 
vertebral deformity at L2.  A separate 10 percent evaluation 
is warranted for the service-connected residuals of a 
compression fracture at T-11, T-12, and L-1 of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
under Diagnostic Code 5291, based upon the findings of 
limitation of motion of the dorsal spine.  To that extent, 
the benefit sought on appeal is granted.  


ORDER

Entitlement to an increased evaluation for residuals of a 
compression fracture at T-11, T-12, and L-1 of the 
thoracolumbar spine with traumatic arthritis at L3-4 and L4-5 
is granted, subject to controlling regulations affecting the 
payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


